Case 2:16-cv-03555-GRB-AKT Document 54 Filed 05/05/20 Page 1 of 1 PageID #: 411




                                                               May 5, 2020
 VIA ECF
 Honorable A. Kathleen Tomlinson
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

                Re:     John Purcell v. New York Institute of Technology-College of Osteopathic
                        Medicine, 16-CV-3555 (JMA)(AKT)

 Dear Judge Tomlinson:

        This firm represents Defendant New York Institute of Technology (“NYIT”), improperly
 named herein as New York Institute of Technology – College of Osteopathic Medicine, in the
 above-referenced action. NYIT respectfully requests a two-week extension of time from May 8,
 2020 until May 22, 2020 to respond to Plaintiff’s discovery requests. As mentioned during the
 March 24, 2020 status conference, NYIT engaged a vendor to assist with electronic discovery to
 review thousands of pages of potentially responsive e-mails. We require additional time to
 complete our review of these documents in order to finalize NYIT’s responses to Plaintiff’s
 discovery requests.

         Should the Court grant NYIT’s request for a two-week extension of the discovery deadline,
 we respectfully request an adjournment of the May 13, 2020 status conference until a date after
 the new discovery deadline. We conferred with Plaintiff’s counsel who consents to NYIT’s second
 request for an extension of this discovery deadline and first request for an adjournment of the status
 conference.

        Thank you for Your Honor’s consideration of NYIT’s requests.

                                                       Respectfully Submitted,

                                                       CLIFTON BUDD & DEMARIA, LLP
                                                       Attorneys for NYIT

                                                By:    _______________________________
                                                       Douglas P. Catalano
                                                       Stefanie R. Toren
                                                       Stephen P. Pischl
 cc:    Stewart L. Karlin, Esq.
